On the Merits.
Defendant denies plaintiff’s ownership and claims that the property belongs, or did at the time it was mortgaged, to the community of acquSts and gains existing between Mrs. Cousin and her husband. It also pleads estoppel upon grounds which we shall hereafter discuss, and prays for judgment in the sum of $214 as damages for the alleged wrongful issuance of the injunction.
*397There was judgment in the court below for defendant, dissolving the injunction and allowing damages to it for the sum of $164.
Plaintiff has appealed.
Opinion.
Plaintiff, Mrs. Cousin, owned at the time of her marriage some nine or ten head of cattle, all of which, save two, were after-wards sold and the proceeds used by her husband, Nemoure Cousin. The remaining two were sold by plaintiff, individually, for some $25 or $30, and the price was paid to her.
In 1904 plaintiff’s husband donated to his said wife funds and property, aggregating in value the sum of $2,150, and included therein was a small mercantile business in the village of Lecombe, valued in the donation at $1,200. Plaintiff operated the business for about a year and then sold it at a price of “$490 .or $590.” About this time plaintiff acquired certain tracts of timber, some of which she sold for mill purposes and other portions she had cut into wood and sold.
On August 6, 1907, she bought the land in contest in this case from the Salmen Brick & Bumber Company for the price of $382.50, and the deed recited that she was purchasing with her paraphernal funds under her separate control. Subsequently, in 1908 and 1909, a number of improvements were placed thereon, and all bills for labor, materials, etc., were rendered and paid in her name.
[2] Plaintiff’s husband had, prior to March 9, 1911, been doing business with defendant bank, and on or about that time applied to it for a loan of some $500 or $600, which, after some negotiations, it agreed to make, if proper security were furnished. A mortgage upon the property here involved was offered, but, on investigation, declined by the bank, through its president, Harvey E. Ellis, who was also a lawyer, for the reason that the property stood in the name of Mrs. Cousin, with the deed reciting that it had been acquired with her paraphernal funds. Thereupon plaintiff and her husband assured Ellis that the property belonged to the community. The bank then had both the husband and the wife execute an affidavit, in which they swore that not only the property offered for mortgage, but also all of that, including funds in bank, covered by the donation of Cousin to his wife in 1904, belonged to the community, and that Mrs. Cousin had never owned any paraphernal property. At the same time the bank, through its said president, required the wife to make a donation inter vivos to her husband of the property which it was proposed to mortgage. The act of mortgage was then drawn up and executed by the husband in favor of one E. Y. Richard, and the plaintiff appeared as a party therein and renounced all rights and claims of every character which she might have had in the property in question. The record does not disclose definitely the amount of the loan, but inasmuch as it appears that Mr. Cousin wished to borrow-$500 or $600, and he was required, as a condition of the loan, to leave $400 on deposit, we take it that the total amount of the first mortgage must have been about $1,000. This view is further substantiated by the fact that the husband, on January 6, 1915, borrowed an additional $750 on the same property, apparently executing a new mortgage, in which his wife joined again for the purposes above indicated, and the note now sought to be collected by foreclosure is $1,-750.
[3,4] It is thus seen that the plaintiff never had for investment any paraphernal funds, except the $25 or $30 realized from the sale of the two head of cattle, above mentioned, and it is not pretended that this formed any part of the purchase price of the property now in dispute. On the other *399lian a, the main contention of the plaintiff is that this property was acquired with funds and revenues derived from the mercantile business and the other property donated to her by her husband in 1904. Even granting that the donation by the husband to the wife vested the title in her to that property, it was revocable at any time (C. C. art. 1749), and the effect of a revocation is to restore the rights of the donor as completely as if no donation had ever been made (Leverett v. Loeb, 117 La. 310, 41 South. 584); that is, all fruits and revenues, as well as property purchased therewith, again became the donor’s property. Even' mortgages and other incumbrances and alienations made by the donee are canceled by the revocation. The reason underlying this view is that third persons dealing with property passing by donation between the spouses are warned by the peremptory provisions of the Code that the title so acquired is precarious and subject to defeat at the instance of the donor. This is conceded by counsel for the plaintiff, but he seeks to apply the principle to the second donation, or that by the wife to the husband, instead of the one by him to his wife. However, since the property in contest was, as we have found, acquired by the wife with funds arising from the donation to her by her husband, when she later donated a part of it to him (he appearing and formally accepting), and he thereupon placed a mortgage upon it in favor of the bank, the effect was to revoke his original donation to her, at least to the extent of the funds which went to pay for that property, and it took the place, in his hands, of the money so invested.
The record also shows that at least some of the labor and materials which went into the improvements, which constituted more than three-fourths of the property’s value, were furnished by the husband or community while it stood in her name. For aught that appears in the record, all of the property and funds which were originally given to the wife by the husband belonged to the community, and the later donation by the wife merely restored it to that status. Therefore, the object of the wife’s donation to the husband not possessing that quality, or status which a revocation by her could affect (the husband as the head and master of the community having control of the disposition of its property), we do not think that anything which thereafter took place could operate to the prejudice of the rights of the bank acquired under those circumstances.
Entertaining these views, we find it unnecessary to discuss the other issues presented in the briefs.
The judgment appealed from is affirmed, at the cost of the appellant.
O’NIELL, J., adheres to the opinion heretofore handed down that this court has no jurisdiction.
MONROE, O. J., concurs in the decree.